                       Case 18-12808          Doc 6       Filed 12/13/18         Page 1 of 18



                          IN THE UN
                                  NITED STA
                                          ATES BANK
                                                  KRUPTCY C
                                                          COURT

                                   FOR
                                     R THE DIST
                                              TRICT OF D
                                                       DELAWARE
                                                              E

                                                                   )
In re:                                                             )    Chapter 111
                                                                   )
WHITE EAGLE
      E               FOLIO, LP, et al.,1
            ASSET PORTF                                            )    Case No. 118-12808 (K
                                                                                            KG)
                                                                   )
                                     Deebtors.                     )    (Joint Adm
                                                                                 ministration R
                                                                                              Requested)
                                                                   )

                   MOOTION OF DEBTORS   S FOR ORDDER AUTHHORIZING
                 (A) CONTINUA
                     C        ANCE OF EXISTING C CASH MAN NAGEMEN   NT
               SYSTEMM, (B) INTE
                               ERCOMPA  ANY TRANS SACTIONSS, (C) LIMIITED
                WAIV VER OF SECCTION 3455(b) DEPOS
                                                 SIT AND IN
                                                          NVESTMEN   NT
                 REQUUIREMENT  TS, AND (D
                                        D) GRANTIING RELATTED RELIE  EF

                  The ab
                       bove-caption
                                  ned debtors and debtors in possessioon (the “Debbtors”) file thhis

motion (tthe “Motion”) for the en
                                ntry of an ord
                                             der authoriziing: (a) the D
                                                                       Debtors to coontinue usinng

their exissting cash management system
                                s      and related
                                           r       bank accounts in the ordinaryy course of

business;; (b) the Deb
                     btors to makee intercompaany transactiions; and (c)) a limited w
                                                                                    waiver of secction

345(b) deeposit and in
                     nvestment reequirements. In support of the Motioon, the Debttors respectfuully

representt as follows:

                                       JURISDICT
                                       J       TION AND VENUE

                  1.        This Courtt has jurisdicction over thhis matter puursuant to 288 U.S.C. §§ 1157

and 1334
       4 and the Am
                  mended Stand
                             ding Order of
                                        o Referencee from the Unnited States District Couurt

for the District
        D        of Deelaware, dateed February 29, 2012. T
                                                         This matter iss a core procceeding withhin

the mean
       ning of 28 U..S.C. § 157(b
                                b)(2), and th
                                            he Debtors coonfirm theirr consent purrsuant to Loccal

Rule 9013-l(f) to the entry of a fiinal order by
                                               y the Court inn connectionn with this M
                                                                                     Motion to thee

1
          Th he Debtors in these
                           t     chapter 11
                                         1 cases, along
                                                      g with the last ffour digits of eaach Debtor’s fe
                                                                                                     federal tax
identificatiion number incclude: White Eagle
                                         E    Asset Porrtfolio, LP (0691); White Eaggle General Paartner, LLC (83312);
and Lamin ngton Road Dessignated Activity Company (7738).
                                                      (         The lo cation of the DDebtors’ service address in thhese
chapter 11 cases is 5355 Town Center Road,
                                         R    Suite 701, Boca Raton,, FL 33486.



DOCS_SF:98
         8216.7
                       Case 18-12808      Doc 6     Filed 12/13/18      Page 2 of 18



extent thaat it is later determined
                         d          that
                                    t the Courrt, absent coonsent of the parties, cannnot enter finnal

orders orr judgments in
                     i connectio
                               on herewith consistent
                                           c          w
                                                      with Article IIII of the Uniited States

Constituttion.

                  2.      Venue is proper
                                   p      pursu
                                              uant to 28 U. S.C. §§ 1408 and 1409.

                  3.      The statuto
                                    ory bases forr the relief sought in thiss Motion aree sections 1005,

345, 363, 503, 1107, and 1108 off Title 11 off the United S
                                                          States Code (the “Bankrruptcy Code””),

Rules 6003 and 6004
                  4 of the Fedeeral Rules off Bankruptcyy Procedure (the “Bankruuptcy Rules””),

and Rulees 2015-2 and
                    d 4001-3 of the Local Ru
                                           ules of Bankkruptcy Pracctice and Proocedure of thhe

United States Bankru
                   uptcy Court for the Distrrict of Delaw
                                                        ware (the “Loocal Rules”)).

                                            BAC
                                              CKGROUND
                                                     D

A.      Case
        C    Backgrround

                  4.      On Novem
                                 mber 14, 2018 (the “Petittion Date”), White Eaglee General

Partner, LP
         L and Lam
                 mington Road
                            d Designated
                                       d Activity Coompany (“LR
                                                              RDA”) com
                                                                      mmenced theiir

cases by filing voluntary petition
                                 ns for relief under
                                               u     chapteer 11 of the B
                                                                        Bankruptcy C
                                                                                   Code.

                  5.      On the datte hereof, White
                                               W     Eagle A
                                                           Asset Portfollio, LP (“WE
                                                                                   EAP”) filed a

        y petition forr relief under chapter 11 of the Bankkruptcy Codee. The Debttors have
voluntary

        d in the posssession of their property and have coontinued to ooperate and m
continued                                                                          manage theirr

business as debtors in
                     n possession
                                n pursuant to
                                            o sections 11 07(a) and 11108 of the B
                                                                                 Bankruptcy C
                                                                                            Code.

No trusteee, examinerr, or committtee has been
                                             n appointed i n these chappter 11 casess.

                  6.      The Debto
                                  ors are indireect subsidiarries of Emerggent Capital, Inc. (“ECI””), a

publicly traded comp
                   pany. ECI iss a global leaader in the liife settlemennts industry.

                  7.      Debtor WE
                                  EAP owns a portfolio off 586 life inssurance policcies – also

known ass life settlem
                     ments – with an aggregate death beneefit of approxximately $2.8 billion.



                                                     2
DOCS_SF:98
         8216.7
                         Case 18-12808          Doc 6      Filed 12/13/18          Page 3 of 18



                    8.       A more deetailed descriiption of thee business annd operations of the Debbtors,

and the events
        e      leadin
                    ng to the com
                                mmencementt of these chapter 11 cases, is providded in the

Declarattion of Miria
                    am Martinez,, Chief Finan
                                            ncial Officerr, in Supportt of First Daay Motions, ffiled

concurren                                    nd incorporatted herein byy reference.2
        ntly herewitth (the “Decllaration”) an

B.         Cash
           C    Manag
                    gement System

                    9.       The Debto
                                     ors’ cash man
                                                 nagement syystem (the “C
                                                                        Cash Managgement Systeem”)

is maintaained consisttent with thee requiremen
                                              nts of the Seccond Amende
                                                                     ded and Restaated Loan annd

Security Agreement
         A         dated
                   d     as of January 31, 2017
                                           2    (the “Prepetition Looan Agreem
                                                                             ment”), by annd

between WEAP, as borrower,
                 b         LN
                            NV Corporattion (“LNV””), as lender,, Imperial Fiinance &

Trading, LLC as initiial portfolio manager, Laamington Rooad Bermudda Ltd., as poortfolio manaager,

and CLM
      MG Corp., ass administrattive agent (“CLMG” or ““Prepetition Agent”).

                    10.      The Cash Managemen
                                              nt System faccilitates the ttimely and eefficient

collection
         n, managem
                  ment, and disb
                               bursement of funds usedd in the Debttors’ businesss. The Cashh

Managem
      ment System
                m currently co
                             onsists of four accounts (the “Domeestic Accounnts” and, togeether

with the Foreign Acccounts (as deefined below
                                            w), the “Accoounts”) held in the namee of WEAP aat

      gton Trust, N.A.
Wilming           N (“WT” or
                          o “Securitiees Intermediaary”), as cusstodian for C
                                                                            CLMG pursuuant

to that ceertain Second
                      d Amended and
                                a Restated
                                         d Account Coontrol and C
                                                                Custodian Aggreement datted

as of Janu
         uary 31, 201                      ol Agreemennt”).3 In addiition, there aare two Irishh
                    17 (the “Acccount Contro

bank accounts held in
                    n the name of
                               o LRDA at Ulster Bankk (Republic oof Ireland) (tthe “Foreignn

Accountss”). WT and
                  d Ulster Ban
                             nk are together referencedd herein as tthe “Banks.””
2
    Capitalizzed terms not otherwise
                           o         defin
                                         ned herein shalll have the meaaning ascribed tto them in the Declaration.
3
  Pursuant to the Prepetiition Loan Agrreement and thee Account Conntrol Agreemennt, the Debtorss also maintain a
policy accoount with WT (the “Policy Account”).
                                       A            Thee Policy Accoununt (Account N
                                                                                   No. 104671-0055) is a non-interrest
bearing acccount. Pursuan nt to the Accou
                                        unt Control Ag greement, the DDebtors deliverred or caused too be delivered the
Policies that were purchaased in the ordiinary course off business to W
                                                                      WT, which holdds the Policies iin the Policy
Account. WTW may not debit or release the Policies heeld in the Policcy Account exccept as permitteed by the terms of
the Accoun nt Control Agrreement.


                                                             3
DOCS_SF:98
         8216.7
                       Case 18-12808         Doc 6      Filed 12/13/18        Page 4 of 18



                    11.      The follow
                                      wing chart seets forth the list of Accouunts and ballances as of

Decembeer 12, 2018:

     Debto
         or         Accou
                        unt Name              Bank                 Accoount   Acccount No.      Balance
                                                                    Tyype

    WEAP
       P           Borroweer Account    Wilmington
                                        W          Trrust       Trust         XX
                                                                               XXXX1-001      $4,132,227.87

    WEAP
       P           Collectio
                           on Account   Wilmington
                                        W          Trrust       Trust         XX
                                                                               XXXX1-002     $28,092,987.34

    WEAP
       P           Escrow Account
                          A             Wilmington
                                        W          Trrust       Trust         XX
                                                                               XXXX1-003             $0.00

    WEAP
       P           Paymentt Account     Wilmington
                                        W          Trrust       Trust         XX
                                                                               XXXX1-004       $969,363.70

    WEAP
       P           Policy Account
                          A             Wilmington
                                        W          Trrust       Trust         XX
                                                                               XXXX1-005               N//A

    LRDA
       A           Euro Account         Ulster
                                        U      Bank             Checkinng     XX
                                                                               XXX-3983           €1,408.12

    LRDA
       A           USD Acccount         Ulster
                                        U      Bank             Checkinng     XX
                                                                               XXX-7129         $23,989.92


              i.          Th
                           he Domesticc Accounts

                    12.      The functiion of the Do
                                                   omestic Acccounts is manndated and ddelineated inn the

Prepetitio
         on Loan Agrreement and
                              d Account Co
                                         ontrol Agreeement. All fu
                                                                funds, securities, and

insurancee policies heeld in the Do
                                  omestic Acco                        WT, as custoodian under the
                                             ounts are maaintained at W

Prepetitio
         on Loan Agrreement and
                              d Account Co
                                         ontrol Agreeement. The D
                                                                Debtors havve signature

authority
        y for the Borrrower Accou
                                unt. For the remaining D
                                                       Domestic Acccounts, the Debtors are

required to send paym
                    ment instrucctions to WT
                                           T, which thenn makes all ddisbursemennts and transffers

between the Accountts in accordaance with thee Prepetitionn Loan Agreeement and A
                                                                                Account Conntrol

Agreemeent.

                    13.      Pursuant to
                                       o Section 9.2
                                                   2(e) of the P
                                                               Prepetition L
                                                                           Loan Agreem
                                                                                     ment, any chaange

to the Caash Managem
                   ment System
                             m requires thee prior writteen consent oof LNV. Secction 9.1(k) oof

the Prepeetition Loan Agreement further mand
                                           dates that W
                                                      WEAP not maaintain any bbank accounnts

other than the Domesstic Accountts and prohib
                                            bits WEAP ffrom closingg any of the D
                                                                                Domestic

Accountss without thee prior conseent of LNV.

                                                            4
DOCS_SF:98
         8216.7
                     Case 18-12808            Doc 6      Filed 12/13/18         Page 5 of 18



                   14.        The Prepetition Loan Agreement
                                                   A         rrequires the Debtors to m
                                                                                      maintain the

following
        g Accounts to
                   t be used ass described below:
                                           b

                         a.      Paymeent Account (Account 0004). The Payyment Accouunt receivess
                                 funds from
                                        f     LNV pursuant
                                                   p          to thhe Prepetitioon Loan Agrreement. Thhe
                                 funds in
                                        i the Paymeent Accountt are used to pay the prem   miums of thee
                                 Policiees and other fees approveed by LNV. WT disburrses the fundds in
                                 the Payyment Accou  unt in accorddance with tthe Account Control
                                 Agreem ment.

                         b.      Collection Accoun  nt (Account 0002). The C    Collection Acccount is thee
                                 centrall account whhereby all coollections froom the sale oof the Policiees,
                                 death benefits
                                        b       receeived from thhe Policies, aand any otheer cash or otther
                                 proceeeds received with respectt to the Policcies is depossited. In
                                 accorddance with thhe Account C  Control Agreeement, the funds in the
                                 Collection Accoun  nt are swept bby LNV on a quarterly bbasis and
                                        uted pursuan
                                 distribu            nt to a waterrfall set forthh in the Prepetition Loann
                                 Agreem ment. Postppetition, the DDebtors willl not make ddraws under tthe
                                 Prepetiition Loan Agreement.
                                                   A               Accordinglyy, by this Mootion, the
                                 Debtorrs seek authoority to transsfer funds froom the Colleection Accouunt
                                 to the Payment
                                        P         Acccount for dissbursementss in accordannce with the
                                 Budget.4

                         c.      Borrow
                                      wer Accountt (Account 0001). The Boorrower Acccount is an
                                 operatiing account used to pay,, among otheer things, (a)) accrued intterest
                                 under the
                                        t Prepetition Loan Aggreement whhen there are insufficient
                                 funds available
                                       a         in the Collectioon Account and (b) the oordinary couurse
                                 business expenses of WEAP, iincluding leggal expensess.

                         d.      Escroww Account (A Account 0033). The Escrrow Accountt is a dormannt
                                 accounnt that was originally
                                                   o           esttablished andd maintainedd to receive tthe
                                 residuaal amount off any distribuutions from the Collectioon Account.

             ii.         Th
                          he Foreign Accounts
                                     A

                   15.        Debtor LR
                                      RDA is an Iriish entity thaat maintains two bank chhecking accoounts

– a Euro denominated account an
                              nd a U.S. dollar denominnated accounnt – at Ulsterr Bank, an Irrish

bank. In the aggregaate, the balan
                                 nce of the Fo
                                             oreign Accouunts is less thhan $25,0000. The fundss in

4
   The Deb
         btors have filedd concurrently herewith the Motion
                                                        M      of Debttors for Entry oof Interim and Final Orders (AA)
Authorizin
         ng the Use of Cash
                        C     Collateral, (B) Providing g Adequate Prootection, (C) M
                                                                                    Modifying the A Automatic Stayy, and
(D) Scheduuling a Final Hearing
                        H        (the “C
                                       Cash Collateral Motion”). Purrsuant to the C Cash Collateral Motion, the DDebtors
seek authority to use cash
                         h collateral purrsuant to the bu
                                                        udget annexed to the proposeed interim ordeer attached therreto
(the “Budg
         get”).


                                                           5
DOCS_SF:98
         8216.7
                    Case 18-12808        Doc 6     Filed 12/13/18    Page 6 of 18



the Foreiign Accountss are used by
                                 y LRDA for general corpporate expennses (e.g., diirector fees,

annual co
        orporate filin
                     ng fees, and professionall fees). In adddition, the F
                                                                         Foreign Acccounts are noot

controlled accounts or
                    o otherwise subject to th
                                            he Account C
                                                       Control Agrreement.

                  16.   The Cash Managemen
                                         nt System deescribed abovve implemennts a controllled

system of collectionss and disburssements consistent with the terms off the Prepetittion Loan

Agreemeent and Acco
                  ount Control Agreement.. The Cash M
                                                    Managemennt System maanages the

payment of premium
                 ms for 586 inssurance policies. Any ddisruption cauused by requuiring the

Debtors to
        t close theirr existing baank accountss and establissh new bankk accounts annd implemennt a

new cash
       h managemen
                 nt system is unnecessary
                                        y under the ccircumstancees here and ccould jeoparrdize

the Debto
        ors’ ability to
                     t timely pay
                                y insurance premiums
                                            p        annd other adm
                                                                  ministrative oobligations –

putting at risk the priimary assets of these estaates.

C.      In
         ntercompan
                  ny Transacttions

                  17.   As set fortth more fully
                                               y in the Decllaration, the Debtors do not have anyy

employeees and are in
                    nstead operatted and adm
                                           ministered by employees of non-debtoor Imperial

Finance & Trading, LLC
                   L   (“Imperial Finance”), a direct ssubsidiary off ECI, underr an

administrrative servicces agreemen
                                 nt. Prior to the
                                              t Petition D
                                                         Date, Imperiial Finance w
                                                                                 would invoicce

the Debto
        ors for servicces provided
                                 d under the administrativ
                                             a           ve services aagreement. H
                                                                                 Historically,,

because the
        t Prepetition Agent wo
                             ould not con
                                        nsent to the rrelease of funnds from thee Accounts, E
                                                                                            ECI

would co
       ontribute cap
                   pital to Imperrial Finance in satisfactiion of these iinvoices.

                  18.   Pursuant to
                                  o the Cash Collateral
                                             C          M otion, the Debtors seek authority to fund

these chaapter 11 casees with the use
                                  u of cash co
                                             ollateral purrsuant to the Budget, which among oother

items, co
        ontemplates payments
                    p        fro
                               om the Debttors to Imperrial Finance on account oof services




                                                     6
DOCS_SF:98
         8216.7
                    Case 18-12808       Doc 6     Filed 12/13/18       Page 7 of 18



rendered on behalf off the Debtorrs pursuant to
                                              o the adminiistrative servvices agreem
                                                                                   ment (the

“Intercom
        mpany Transsactions”).

                  19.   By this Mo
                                 otion, and ou
                                             ut of an abunndance of caaution, the D
                                                                                  Debtors seek

authority
        y to make thee Intercompaany Transacttions (i.e., diirectly pay Im
                                                                         mperial Finaance on accoount

of costs incurred
         i        postpetition und
                                 der the admiinistrative seervices agreeement) and too satisfy

postpetitiion administtrative obligaations associiated with thhe Intercomppany Transacctions, in

accordan
       nce with the Budget.
                    B       Mo
                             oreover, the Debtors
                                          D       seekk authority, as describedd above, to

transfer funds
         f     betweeen Accountss in accordan
                                            nce with the Budget.

                                      RELIEF
                                           F REQUEST
                                                   TED

                  20.   By this Mo
                                 otion, the Deebtors seek ((a) authorityy to continuee the use of itts

existing Cash
         C    Manag
                  gement Systeem, (b) autho
                                          ority to makke the Intercoompany Trannsactions, (cc) a

limited waiver
        w      of thee requiremen
                                nts pursuant to
                                             t section 3445(b) of the Bankruptcy Code to thee

extent req
         quired, and (d)
                     ( the relateed relief set forth
                                               f     herein..

                                        BASIS FOR RELIIEF

A.      The
        T Court Should Auth
                          horize the Debtors to M
                                                Maintain Exiisting Accou
                                                                       unts

                  21.   The United
                                 d States Tru
                                            ustee for the D
                                                          District of D
                                                                      Delaware hass establishedd

certain op
         perating guidelines (the “UST Guideelines”) for ddebtors in poossession. O
                                                                                  One such

provision
        n requires ch
                    hapter 11 deb
                                btors in posssession to cloose all existiing bank acccounts and oppen

new bank
       k accounts. The guidelin
                              nes also requ
                                          uire that debbtors maintaiin new bank accounts in

certain fiinancial instiitutions desig
                                     gnated as au
                                                uthorized deppositories byy the United States Trusttee.

This requ
        uirement, designed to pro
                                ovide a clearr line of dem
                                                         marcation between prepeetition and

                      nd paymentss, helps protect against tthe inadverteent payment of prepetitioon
postpetitiion claims an

claims by
        y preventing
                   g banks from
                              m honoring ch
                                          hecks drawnn before the P
                                                                  Petition Date.



                                                   7
DOCS_SF:98
         8216.7
                     Case 18-12808          Doc 6      Filed 12/13/18         Page 8 of 18



                  22.     The Debto
                                  ors seek a waaiver of the U
                                                            United Statees Trustee’s rrequirementt for

the closu
        ure of the Accounts and opening
                                o       of new
                                           n postpetittion bank acccounts at deepositories

authorizeed by the Un
                    nited States Trustee.
                                 T        If strictly enforrced in these chapter 11 ccases, the

requirem                                   ounts could cause a seveere disruptioon in the Debbtors’
       ment to close and open neew bank acco

activitiess and could impair the Debtors’ abiliity to operatee under chappter 11 of thee Bankruptcyy

Code. Maintenance
      M           of the Accou
                             unts and the Cash Managgement Systtem will greaatly facilitate the

Debtors’ operations for
                    f the durattion of these chapter 11 ccases.

                  23.     Other than
                                   n the Foreign
                                               n Accounts w
                                                          with de miniimis balances, the Accouunts

are mainttained by fin
                     nancial instittutions that are
                                                a on the Unnited States Trustee’s appproved

depositorry list for thee District of Delaware.5 If the Accouunts were cllosed, the Deebtors wouldd

need to undertake
        u         thee laborious effort
                                 e      of open
                                              ning new baank accountss and, with reespect to thee

Domesticc Accounts, establishing
                               g automatic payments
                                           p        forr the premiuums of 586 liife insurancee

policies. Any disruption to the Debtors’
                                D        operrations woulld severely iimpact their ability to opperate

at this criitical juncturre. As previious discusseed, the operaation of the D
                                                                            Domestic Acccounts is

mandated
       d and delineated in the Prepetition
                               P           Loan
                                           L    Agreem
                                                     ment and Acccount Controol Agreemennt. If

the Debto
        ors were req
                   quired to closse the Domeestic Accounnts and open new debtor in possessioon

accounts, the Debtors would be forced
                               f      to recconstruct theiir cash manaagement system in its

entirety. Moreover, the
                    t closure of
                              o any Domeestic Accounnt and/or opeening of anyy new bank

accounts would violaate the termss of the Prepeetition Loann Agreementt.

                  24.     To minimiize expensess to these chaapter 11 estaates, the Debbtors also reqquest

        on to maintaain and contiinue to use th
permissio                                     heir businesss forms, inclluding checkk stock,

electronic forms and paper formss, preprinted
                                            d labels, letteerhead, and rrelated docum
                                                                                    ments

5
  WT is an
         n affiliate of Manufacturer’s
                        M              & Trader’s Tru
                                                    ust Company, w
                                                                 which is an appproved deposittory for the District
of Delawarre.


                                                         8
DOCS_SF:98
         8216.7
                    Case 18-12808       Doc 6    Filed 12/13/18      Page 9 of 18



(collectiv
         vely, the “Bu
                     usiness Form
                                ms”) substanttially in the forms existiing immediaately before tthe

Petition Date.
         D     Strict compliance with the US
                                           ST Guidelinees, which reqquire reprintting such

documen
      nts, would in
                  ncrease the ex
                               xpenses to th
                                           he estates. A
                                                       Accordinglyy, the Debtorrs believe thaat it

is approp                                                            were in existeence prior to the
        priate to conttinue to use all Business Forms as suuch forms w

Petition Date,
         D     withou
                    ut any reference to the Debtors’
                                            D        currrent status ass debtor in poossession.

                  25.   Courts in this
                                  t district have
                                             h    consisttently alloweed debtors too use their

prepetitio
         on checks an
                    nd other form
                                ms without th
                                            he “debtor inn possessionn” label. Seee, e.g., In re

Aquion Energy,
       E       Inc., Case No. 17
                               7-10500 (KJJC) (Bankr. D
                                                      D. Del. Marrch 10, 2017)); In re Maliibu

Lighting Corporation
                   n, et al., Casee No. 15-120
                                             082 (KG) (B
                                                       Bankr. D. Deel. Oct. 9, 20015).

                  26.   The Debto
                                ors respectfu
                                            ully submit thhat any beneefits of their strict

complian
       nce with the UST Guidellines or Locaal Rule 20155-2(a) wouldd be far outw
                                                                               weighed by thhe

resulting expense, ineefficiency, and
                                  a disruptio
                                            on to the Debbtors’ busineess. Accordingly, the

Debtors request
        r       authority to main
                                ntain their Accounts
                                            A        andd Business Forms duringg these chaptter 11

cases.

B.       The
         T Court Should Auth   horize the Debtors to
         Continue
         C        Th
                   heir Existing
                               g Cash Man nagement Syystem

                  27.   The Debto
                                ors seek auth
                                            hority to conttinue to use the Cash Maanagement

System as
       a such systeem may need
                             d to be modiffied by the D
                                                      Debtors in acccordance w
                                                                             with the relieff

requested
        d in the Cash
                    h Collateral Motion
                                 M      and Budget. Fo r the reasonss set forth abbove, the Caash

Managem         m constitutes an essential business praactice and w
      ment System                                                 was created aand implemeented

by agreem
        ment betweeen the Debto
                              ors and the Prepetition A
                                                      Agent, as set forth in the P
                                                                                 Prepetition L
                                                                                             Loan

Agreemeent. The con
                  ntinued use of
                              o the Cash Management
                                         M        t System willl avoid unneecessary

distractio
         ons that wou            y be associatted with a suubstantial dissruption of thhe Cash
                    uld inevitably

Managem
      ment System
                m.


                                                   9
DOCS_SF:98
         8216.7
                    Case 18-12808       Doc 6     Filed 12/13/18       Page 10 of 18



                  28.                        utinely grant chapter 11 ddebtors authhority to conttinue
                        Bankruptccy courts rou

utilizing existing cash
                      h managemeent systems and
                                            a treat reqquests for suuch authorityy as a relativeely

“simple matter.”
        m        In re
                    r Baldwin-U
                              United Corp
                                        p., 79 B.R. 3221, 327 (Bannkr. S.D. Ohhio 1987). T
                                                                                         This

         ularly true where, as heree, the chapteer 11 cases innvolve affiliaated entities with complex
is particu

financial affairs. In In
                      I re Charter Co., 778 F.2d
                                            F 617 (11tth Cir. 1985), for exampple, the

bankrupttcy court entered an ordeer authorizin
                                             ng the debtorrs and 43 of ttheir subsidiiaries “to

continue to consolidaate the manaagement of th
                                             heir cash as has been usuual and custoomary in thee

        d to transfer monies
past, and             m      from
                                m affiliated en
                                              ntity to entitty, includingg operating eentities that aare

not debto
        ors.” Id. at 620.
                     6    The Eleeventh Circu
                                            uit Court of A
                                                         Appeals thenn affirmed a subsequent

district co
          ourt decision
                      n denying a creditor’s motion
                                             m      for leaave to appeaal the bankruuptcy court’ss cash

managem
      ment order, holding
                  h       that authorizing
                               a           the
                                           t debtors tto utilize theeir prepetitioon “routine ccash

managem
      ment system”” was “entireely consisten
                                           nt” with appllicable proviisions of thee Bankruptcyy

Code. Id
       d. at 621.

                  29.   Likewise, in another context,
                                             c        the bbankruptcy ccourt in the C
                                                                                    Columbia Gaas

chapter 11
        1 case explaained that a centralized
                                 c           cash
                                             c    manageement system
                                                                   m “allows effficient utilizzation

of cash reesources and
                     d recognizes the impractticability of m
                                                           maintaining separate cassh accounts for

the many
       y different pu                       h.” In re Columbia Gas Sys., Inc., 136 B.R. 9300, 934
                    urposes that require cash

(Bankr. D.
        D Del. 1993
                  3), aff’d in pa
                                art, rev’d in part, 997 F..2d 1039 (3dd Cir. 1993),, cert. deniedd sub

nom Official Comm. of Unsecureed Creditors v. Columbiia Gas Transsmission Coorp., 114 S. C
                                                                                         Ct.

1050 (19
       994). The Th
                  hird Circuit agreed,
                               a       emphasizing thaat a requirem
                                                                  ment to mainttain all accouunts

separatelly “would bee a huge adm
                                ministrative burden
                                             b      and eeconomicallyy inefficient..” Columbiaa

Gas, 997
       7 F.2d at 106
                   61. See also In re Southm
                                           mark Corp., 49 F.3d 1111, 114 (5th C
                                                                              Cir. 1995) (ccash




                                                    10
DOCS_SF:98
         8216.7
                    Case 18-12808       Doc 6     Filed 12/13/18      Page 11 of 18



managem
      ment system allows debto
                             ors “to admiinister more efficiently aand effectiveely their finaancial

operation
        ns and assetss”); In re UN
                                 NR Indus., In
                                             nc., 46 B.R. 225, 27 (Bankkr. N.D. Ill. 1984).

                  30.   Section 36
                                 63(c)(1) of th
                                              he Bankruptccy Code authhorizes the ddebtors in

possessio
        on to “use prroperty of th
                                 he estate in th
                                               he ordinary ccourse of buusiness withoout notice orr a

hearing.”” 11 U.S.C. § 363(c)(1).. The purpose of sectionn 363(c)(1) oof the Bankruuptcy Code is to

provide a debtors in possession
                     p          with
                                w the flexiibility to enggage in the oordinary trannsactions

                     heir businesss without undue oversighht by creditoors or the couurt. Medical
required to operate th

Malpracttice Ins. Ass’n v. Hirsch (In re Lavig
                                             gne), 114 F.33d 379, 384 (2d Cir. 19997). Includeed

within th
        he purview of section 363
                                3(c) is a deb
                                            btors’ ability to continue the “routinee transactionns”

necessitaated by a deb
                     btors’ cash management
                                 m          system. Am
                                                     mdura Nat’l D
                                                                 Distrib. Co. v. Amdura C
                                                                                        Corp.

(In re Am
        mdura Corp.)), 75 F.3d 14
                                447, 1453 (1
                                           10th Cir. 19996). Accorddingly, the Debtors seek

authority
        y under sectio
                     on 363(c)(1)) of the Bank
                                             kruptcy Codde to continuue the collecttion and

disbursem
        ment of cash
                   h pursuant to
                               o their existin
                                             ng Cash Mannagement Syystem. Addiitionally, thee

Court maay exercise its equitable powers to grrant the relieef requested herein. Secction 105(a) of

the Bank
       kruptcy Codee empowers the Court to
                                         o “issue any oorder, process, or judgm
                                                                              ment that is

necessary
        y to carry ou
                    ut the provisiions of this title.”
                                               t       11 U. S.C. § 105(aa). Continuiing the Cashh

Managem         m without inteerruption is vital to the ssuccess of thhese chapter 11 cases.
      ment System

                  31.   In other caases in the District
                                               D        of Deelaware, thiss Court has ggranted relieff

substantiially similar to that requeested in this Motion. Seee, e.g., In ree Life Settlem
                                                                                        ments Absoluute

Return I, LLC, et al., Case No. 17
                                 7-13030 (MF
                                           FW) (Bankrr. D. Del. Febbruary 1, 20018); In re

Aquion Energy,
       E       Inc., Case No. 17
                               7-10500 (KJJC) (Bankr. D
                                                      D. Del. Marrch 10, 2017)); In re Basiic

Energy Services,
       S         Inc.., et al., Casee No. 16-12
                                              2320 (KJC) ((Bankr. D. D
                                                                     Del. Octoberr 26, 2016); IIn re

Key Enerrgy Services,, Inc., et al., Case 16-12306 (BLS) ((Bankr. D. D
                                                                     Del. October 25, 2016); IIn re



                                                   11
DOCS_SF:98
         8216.7
                    Case 18-12808       Doc 6     Filed 12/13/18      Page 12 of 18



Malibu Lighting
       L        Corp
                  rporation, et al., Case No
                                           o. 15-12082 (KG) (Bankkr. D. Del. O
                                                                             Oct. 9, 2015).

Accordin
       ngly, the Deb
                   btors requestt that the Co
                                            ourt approve the continueed use of thee Cash

Managem
      ment System
                m and Accoun
                           nts.

C.       The
         T Court Should Auth   horize the Pa
                                           ayment
         of Outstandiing Routine Prepetition
                                           n Expenses
         Relating
         R        to the Operatio
                                on of the Ca
                                           ash Manageement System

                  32.   In the ordiinary course of the operaation and maaintenance oof the Cash

Managem
      ment System
                m, the Debtorrs incur routiine charges aand fees relaating to the aadministratioon of

the Cash Managemen
                 nt System, primarily
                            p         pay
                                        yable to WT . While it iss difficult to readily

       ne the aggreg
determin           gate amount of unpaid prrepetition acccount fees aand charges aas of the Pettition

Date, on average, thee Debtors paay approximaately $85,00 0 in quarterlly fees and ccharges. Thee

Debtors seek
        s    authoritty, in their sole discretio
                                               on, to pay anny such routiine and ordinnary course

prepetitio
         on fees and charges,
                     c        and
                                d to continue the postpetiition paymennt of such feees and chargges

in the ord
         dinary course of business.

D.       The
         T Debtors Should Be Allowed to Continue C
                                                 Certain
         In
          ntercompan
                   ny Transacttions

                  33.   The Debto
                                ors may utilizze the Cash Managemennt System foor the

Intercom
       mpany Transaactions. Oth
                              her than desccribed hereinn, no other Inntercompanyy Transactionns

occur. The
       T Debtors believe
                 b       that the Intercom
                                         mpany Transsactions desccribed hereinn are beneficcial to

their estaates and cred
                      ditors and oth
                                   her parties in
                                                n interest andd, therefore,, should be aauthorized byy the

Court.




                                                   12
DOCS_SF:98
         8216.7
                    Case 18-12808         Doc 6     Filed 12/13/18       Page 13 of 18



E.      The
        T Court Should Gran   nt a Waiver
        Pursuant
        P        to Section 345
                              5(b) of the Bankruptcy
                                          B          Code

                  34.     Section 34
                                   45(a) authoriizes depositss or investmeents of moneey “as will yyield

the maxim
        mum reason
                 nable net retu
                              urn on such money,
                                          m      takinng into account the safetty of such

deposit or
        o investmen
                  nt.” Section 345(b) proviides:

                  Exceppt with respeect to a deposit or investm  ment that is insured or
                  guarannteed by thee United Stattes or by a deepartment, aagency, or
                  instrum
                        mentality off the United States or baccked by the full faith andd
                  credit of the Uniteed States, thee trustee shaall require froom an entityy
                  with which
                       w       such money
                                    m        is dep
                                                  posited or innvested --

                          1)      a bond
                                    b    –

                                  A.       in favorr of the Unitted States;

                                  B.       securedd by the undeertaking of a corporate
                                           surety approved
                                                  a           byy the United States trusteee
                                           for the district in w
                                                               which the casse is pendingg;
                                           and

                                  C.              oned on --
                                           conditio

                                           i)      a proper acccounting of aall money soo
                                                   deposited orr invested annd for any
                                                   return on suuch money;

                                           ii)     prompt repaayment of suuch money
                                                   and return; and

                                           iii)    faithful perfformance off duties as a
                                                   depository; or

                          2)      thee deposit of securities
                                                  s          off the kind speecified in
                                  secction 9303 of title 31 unlless the courrt for cause
                                  ordders otherwise.
                  35.     As noted above,
                                   a      the Domestic
                                              D        Acccounts are w
                                                                     with WT, an aaffiliate of

Manufacturer’s & Trrader’s Trustt Company, which
                                           w     is appproved as a ddepository fo
                                                                               for funds of

debtors in
         n possession
                    n by the Unitted States Trrustee for Reegion 3. Theerefore, the D
                                                                                    Debtors submit

that the Accounts
         A        aree in complian
                                 nce with the security or bbonding reqquirements prescribed byy


                                                      13
DOCS_SF:98
         8216.7
                    Case 18-12808      Doc 6    Filed 12/13/18      Page 14 of 18



section 345(b) of the Bankruptcy          n security oor bonds are necessary too secure the
                               y Code and no

funds in such accoun
                   nts.

                  36.   Notwithstaanding the fo
                                              oregoing, thee Debtors seeek a waiverr of section

345(b) off the Bankru
                    uptcy Code to                      The Debtors sspecifically seek a waiveer of
                                o the extent required. T

section 345(b) of the Bankruptcy
                               y Code with respect to thhe Foreign A
                                                                   Accounts, whhich maintainn a

de minim
       mis balance and
                   a are Irish bank accoun
                                         nts held by aan Irish entitty. The waivver would peermit

the Debto
        ors to maintaain the Acco
                                ounts withou
                                           ut posting a bbond or otheer security, aas would

otherwisee be required
                     d under sectiion 345(b) whenever
                                             w        thee funds on deeposit exceeed the amounnt

permitted
        d under sectiion 345(b).

                  37.   As discusssed above, th
                                              he Debtors m
                                                         maintain the Domestic A
                                                                               Accounts withh

WT undeer the terms of the Prepeetition Loan Agreement
                                             A         aand Accountt Control Aggreement.

Pursuant to Section 2.1(f)
                    2      of the Account Co
                                           ontrol Agreem
                                                       ment, funds held in the C
                                                                               Collection

Account may be inveested in certaain permitted
                                             d investmentts. In accorddance with tthe Account

Control Agreement,
        A          and
                   a at the diirection of WEAP,
                                          W     WT iinvests the fu
                                                                funds held inn the Collectiion

Account in the Federrated U.S. Trreasury Cash
                                            h Reserves m
                                                       money markeet fund withh ticker numbber

UTIXX (the
      ( “Fund”)).

                  38.   The Debto
                                ors respectfu
                                            ully submit tthat the Fundd satisfies eaach of the

requirem
       ments of Locaal Rule 4001
                               1-3 and causee exists for rrelief from thhe requiremeents of sectioon

345(b). The
        T “umbrellla” paragrap
                             ph of Local Rule
                                         R 4001-33 provides foor “cause” foor relief from
                                                                                        m the

requirem
       ments of sectiion 345(b) where
                                w     money
                                          y of estate fuunds is investted in an “oppen-end

managem
      ment investm
                 ment compan
                           ny, registered
                                        d under the IInvestment C
                                                                Company Acct of 1940, thhat is

regulated
        d as a ‘money market fun
                               nd’ pursuantt to Rule 2a--7 under the Investment Company A
                                                                                        Act of




                                                  14
DOCS_SF:98
         8216.7
                     Case 18-12808            Doc 6       Filed 12/13/18         Page 15 of 18



1940,” so
        o long as thee fund is iden
                                  ntified and th
                                               he debtor proovides inforrmation regaarding the

account(ss) to the Cou
                     urt.

                  39.       Under Rulle 2a-7, a “government m
                                                            money markket fund” is ddefined as “aa

money market
      m      fund that
                  t invests 99.5
                            9 percent or more of iits total asseets in cash, ggovernment

securitiess, and/or rep
                      purchase agreeements thatt are collaterralized fully..” See 17 C.F
                                                                                       F.R. § 270.22a-

7(a)(14).

                  40.       Attached hereto
                                     h      as Ex
                                                xhibit A is a true and corrrect copy thhe Fund’s

        us (the “Prosspectus”). Attached
prospectu                       A        hereeto as Exhib
                                                        bit B is a truue and correcct copy of the

Fund’s ceertified shareholder repo
                                 ort (Form N--CSR) filed oon Septembeer 25, 2018 ((the

“Certification”). As stated in thee Certificatio
                                               on, Money M
                                                         Market Obliggations Trustt, of which thhe

Fund is a part, “is an open-end, management
                                 m        t investment company.” Certificatioon at p. 14. A
                                                                                          As

stated in the Prospecttus, the Fund
                                  d operates ass a “governm
                                                          ment money market fundd,” as such teerm

is defined
         d in or interp
                      preted underr Rule 2a-7 under
                                              u     the Invvestment Coompany Act of 1940.

Accordin
       ngly, the Fun
                   nd is in comp
                               pliance with
                                          h the “umbrellla” paragrapph of Local Rule 4001-33.

                  41.       Subsection
                                     n (a) of Locaal Rule 40011-3 requires tthat the Fund “[i]nvests

exclusiveely in United
                     d States Treaasury bills6 and
                                               a United S
                                                        States Treasuury Notes7 ow
                                                                                 wned directlly or

through repurchase
        r          agreements.”
                   a          ” As discusssed in the Proospectus, thee Fund’s principal

investmeent strategy is
                     i to “invest[[] in a portfo
                                               olio of U.S. T
                                                            Treasury seccurities matuuring in 397 ddays




6
   Black’s Law Dictionarry defines a “trreasury bill” ass “[a] short-term
                                                                        m debt securityy issued by thee federal
governmen nt, with a matuurity of 13. 26, or 52 weeks. These
                                                         T      bills—au
                                                                       auctioned weekkly or quarterlyy—pay interestt in the
form of thee difference beetween their disscounted purchhase price and ttheir par valuee at maturity”.
7
   Blacks’ Law Dictionarry defines a “trreasury note” as
                                                      a [a]n immediaate-term debt ssecurity issued by the federall
governmen  nt, with a matu urity of two to ten
                                           t years. These notes are coonsidered risk-ffree, but they uusually pay
relatively little
           l      interest.”


                                                           15
DOCS_SF:98
         8216.7
                    Case 18-12808      Doc 6     Filed 12/13/18      Page 16 of 18



or less th
         hat pay intereest exempt from
                                  fr                       me tax.” Accordingly, thhe Debtors
                                       state peersonal incom

respectfu
        ully submit th
                     hat the Fund
                                d is in complliance with ssubsection (aa) of Local R
                                                                                   Rule 4001-3..

                  42.   Subsection
                                 n (b) of Locaal Rule 40011-3 requires that the Funnd “[h]as receeived

the higheest money market
                   m      fund raating from a nationally rrecognized sstatistical ratting organizaation,

such as Standard
        S        & Poor’s
                   P      or Mo
                              oody’s.” Atttached heretto as Exhibitt C is a true and correct copy

of the Fu
        und’s Fact Sh
                    heet, which evidences
                                e         th
                                           hat the Fund has been ratted AAAm bby S&P and Aaa-

mf by Moody’s. Theese ratings arre the highesst ratings givven by the reespective orgganizations.

       ngly, the Fun
Accordin           nd is in comp
                               pliance with
                                          h subsection (b) of Locall Rule 4001-3.

                  43.   Subsection
                                 n (c) of Locaal Rule 40011-3 requires tthat the Fund “[h]as agreeed

to redeem
        m the fund sh
                    hares in cash
                                h, with paym
                                           ment being m
                                                      made no laterr than the buusiness day

following
        g a redemptiion request by
                                b a shareholder, except in the eventt of an unschheduled closiing

of Federaal Reserve Banks
                    B     or the New York Stock
                                          S     Exchannge.” As diiscussed in thhe Prospectuus,

redeemed
       d shares are paid in cash
                               h within one business dayy and will bee wired on thhe same dayy if

redeemed
       d by 2:00 p.m
                   m. Eastern Time.
                              T     Accorrdingly, the F
                                                      Fund is in coompliance w
                                                                             with subsectiion

(c) of Local Rule 400
                    01-3.

                  44.            n (d) of Locaal Rule 40011-3 requires that the Funnd “[h]as adoopted
                        Subsection

a policy that
         t it will notify its sharreholders six
                                              xty (60) dayss prior to anyy change in its investmeent or

redemption policies under
                    u     (a) and
                                d (c) above.”” As discusssed in the Prrospectus, thhe Fund has

adopted such
        s    a policy
                    y with respect to its inveestment policcies: “The Fund will nottify sharehollders

at least 60 days in ad
                     dvance of any
                                 y change in its investmeent policy thaat would enaable the Fundd to

invest, un
         nder normal circumstancces, less than
                                             n 80% of its net assets (pplus any borrrowings for

investmeent purposes)) in U.S. Treeasury investtments.” Proospectus at pp. 2. Accorddingly, the F
                                                                                                Fund

is in com
        mpliance with
                    h subsection (d) of Locall Rule 4001--3.



                                                  16
DOCS_SF:98
         8216.7
                    Case 18-12808       Doc 6     Filed 12/13/18      Page 17 of 18



                  45.   Based upo           oing, the Funnd meets eacch of the requuirements seet
                                on the forego

forth in Local
         L     Rule 4001-3.
                    4       Accordingly, thee Debtors reespectfully reequest a waiver from thee

requirem
       ments of sectiion 345(b) of the Bankru
                                            uptcy Code, to the extentt applicable..

F.      Waiver
        W      of Ba
                   ankruptcy Rules
                             R     6003 and
                                        a 6004

                  46.   Pursuant to
                                  o Bankruptccy Rule 60033(b), “a motiion to pay alll or part of a

claim thaat arose befo
                     ore the filing of the petitiion” shall noot be grantedd by the Courrt within 21 days

of the Petition Date “[e]xcept
                     “         to the
                                  t extent th
                                            hat relief is nnecessary to avoid immeediate and

irreparab
        ble harm . . . .” Fed. R. Bankr.
                                  B      P. 600
                                              03(b). For thhe reasons ddescribed moore fully aboove,

and to the extent thatt the relief reequested herein implicat es Bankrupttcy Rule 60003(b), the

Debtors submit
        s      that the
                    t requirem
                             ments of Bank
                                         kruptcy Rulee 6003 have been met annd that the reelief

requested
        d in this Mottion is necesssary to avoid immediatee and irreparrable harm.

                  47.   Finally, to
                                  o implement the foregoinng successfuully, the Debttors seek a

waiver off the notice requirement
                      r          s under Bank
                                            kruptcy Rul e 6004(a) annd the fourteeen-day stay of

an order authorizing the use, salee, or lease off property unnder Bankrupptcy Rule 60004(h), to the

extent theese rules aree applicable.

                                                NOTICE
                                                N

                  48.   The Debto
                                ors will prov
                                            vide notice off this Motionn to the folloowing partiees, or

their counsel, if know
                     wn: (i) the Office
                                 O      of the United Statees Trustee; ((ii) the Officce of the Uniited

                      he District of Delaware; (iii) the Debbtors’ twentyy largest unssecured credditors;
States Atttorney for th

(iv) coun
        nsel to CMLG
                   G and LNV;; (v) Wilmin
                                        ngton Trust, N
                                                     N.A.; and (vvi) all other kknown partiees

asserting
        g a lien again
                     nst the Debto
                                 ors’ assets, by
                                              b telecopy, eemail, overnnight courierr and/or handd

delivery. Because off the nature of
                                 o the relief requested,
                                              r          thhe Debtors rrespectfully ssubmit that nno

other or further
         f       noticce of the relieef requested in this Motiion need be ggiven.



                                                   17
DOCS_SF:98
         8216.7
                    Case 18-12808      Doc 6     Filed 12/13/18      Page 18 of 18



                                            NCLUSION
                                          CON      N

                  49.   The Debto
                                ors respectfu
                                            ully request tthat the Courrt enter an orrder,

substantiially in the fo
                       orm attached
                                  d hereto as Exhibit
                                              E       D, grranting the rrelief requestted herein.


Dated: December
       D        13
                 3, 2018                   PAC
                                             CHULSKI S
                                                     STANG ZIE
                                                             EHL & JONE
                                                                      ES LLP


                                            /s// Colin R. Roobinson
                                           Ricchard M. Pacchulski (CA Bar No. 623337)
                                           Rob bert J. Feinsttein (NY Baar No. 17678805)
                                           Jefffrey N. Pommerantz (CA B  Bar No.1437717)
                                           Ira D. Kharaschh (CA Bar N  No. 109084)
                                           Maxim B. Litvaak (CA Bar N    No. 215852))
                                           Collin R. Robin son (DE Barr No. 5524)
                                           9199 North Markket Street, 17th Floor
                                           P.O
                                             O. Box. 87055
                                           Willmington, Deelaware 198899-8705 (Coourier 198011)
                                           Telephone: (3022) 652-41000
                                           Faccsimile: (3022) 652-44000
                                           E-mmail:      rpaachulski@pszjlaw.com
                                                         rfeiinstein@pszj
                                                                        zjlaw.com
                                                         jpoomerantz@psszjlaw.com
                                                         ikhharasch@pszzjlaw.com
                                                         mliitvak@pszjlaaw.com
                                                         croobinson@pszzjlaw.com

                                             oposed Counnsel for the D
                                           Pro                       Debtors
                                           and
                                             d Debtors-in--Possession




                                                  18
DOCS_SF:98
         8216.7
